                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


David Cherry


      v.
                                              Case No. 18-cv-565-SM
NH Department of Corrections, Commissioner;
Sarah Provencher; Jon H. Fouts;
NH State Prison for Men, Warden




                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 20, 2018 for the reasons set forth

therein.   Plaintiff’s request for preliminary injunctive relief

is hereby denied as moot.




                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge


Date: December 4, 2018


cc:   David Cherry, pro se
